DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 21st, 2021 has been entered. Claims 1-20 are pending. Claims 1, 11 and 17 have been amended by the Applicant. Double Patent rejections and claims objections have been withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
Applicant's amendments and arguments filed June 21st, 2021 were fully considered and are convincing.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed system for isolating a fault in a direct current (DC) grid using thermionic arc extinction, comprising a plurality of current interrupters electrically coupled to one another via a transmission line in series; two arcing contacts including at least an anode contact and at least a cathode contact and where the at least two arcing contacts are fabricated with a first conducting material having a first vaporizing point and a second conducting material comprising steel having a vaporizing temperature from about 2700 degrees Celsius to 2900 degrees Celsius.
Regarding claim 11, the prior art fails to teach or show, alone or in combination, the claimed battery-power system for isolating a fault in the battery-power system using thermionic arc extinction; comprising a direct current (DC) power source; a plurality of current interrupters electrically coupled to one another via a transmission line in series; an anode arcing contact and a cathode arcing contact; 
Regarding claim 17, the prior art fails to teach or show, alone or in combination, the claimed method for isolating a fault in a power grid using thermionic arc extinction, disposing a plurality of current interrupters electrically coupled to one another via a transmission line in series, where at least one of the current interrupters comprises an anode arcing contact and a cathode arcing contact having a first conducting material having a first vaporizing point and a second conducting material comprising steel having a vaporizing temperature from about 2700 degrees Celsius to 2900 degrees Celsius; separating the anode arcing contact from the cathode acing contact and restricting a flow of electrons from the anode arcing contact to the cathode arcing contact and extinguishing an arc.
The prior art, either alone or in combination, can reasonably be construed as adequately teaching the above limitations in combination with the remaining claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833